DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshima et al. (US 4,889,174) (of record) in view of Knowles et al. (US 2,990,313) (of record), Pelton (US 5,654,099) (of record), and at least one of Imai et al. (US 5,151,142) (of record), Funsch et al. (US 3,762,364) (of record), and Durairaj et al. (US 2004/0147712) (of record). 

Regarding claims 21-23, Oshima discloses a method of making a pneumatic tire (Figs. 2-5) comprising at least one pair of parallel annular beads (Figs. 2-5: see annotated Fig. 4 below as example), at least one carcass ply wrapped around said at least one pair of annular beads (Figs. 2-5: see annotated Fig. 4 below as example), at least two belts or breakers disposed over said at least one carcass ply in a crown area of said tire (Figs. 2-5: see annotated Fig. 4 below as example), a tread disposed over said belts or breakers (Figs. 2-5: see annotated Fig. 4 below as example), and sidewalls disposed between said tread and said at least one pair of parallel annular beads (Figs. 2-5: see annotated Fig. 4 below as example), and wherein a radially top belt or breaker is reinforced with a treated polyester cord (Col. 7 lines 40-41). 

    PNG
    media_image1.png
    407
    516
    media_image1.png
    Greyscale

Oshima further discloses that the cord is dipped in a solution and subjected to heat treatment (Col. 7 lines 22-23, 34-35). However, Oshima does not expressly recite that the solution includes isocyanate in an organic solvent, or at what rate the dipping is performed. 
Knowles teaches a method of bonding polyethylene terephthalate fibers (i.e. polyester cords) to rubber, which may be used in tires (Col. 1 lines19-23), wherein the method comprises the steps of: dipping a polyethylene terephthalate (i.e. polyester) cord into a liquid solution to make a dipped cord (Col. 1: 62-71), the liquid solution consisting essentially of 1 to 20 percent by weight of an isocyanate in an organic solvent based on the weight of the solution (Col. 1 lines 66-69), which falls within and overlaps with the claimed range of 15 to 25 percent by weight. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the percentage by weight of an isocyanate in an organic solvent in the liquid solution. This simple pretreatment of the cords with isocyanate in the aforementioned manner results in a remarkable improvement in bond strength which obviates or minimizes the disadvantages of the conventional methods formerly used (Col. 1 lines 26-33). One of ordinary skill in the art at the time of the claimed invention would have found it obvious to modify Oshima in order to provide the belt or breaker polyester cords with a pretreatment as taught by Knowles so as to remarkably improve bond strength as compared to the conventionally known methods. Furthermore, the polyester cord by its nature must comprise individual polyester fibers and a cord thickness in order to be a cord. Moreover, Knowles teaches heating the dipped cord with sufficient heat and time (Col. 2 lines 65-66), which one of ordinary skill in the art at the time of the claimed invention would readily recognize removes any carrier present and allows the individual cord fibers to fuse together under the influence of the isocyanate.
While Knowles provides possible examples of solvent, Knowles does not expressly disclose that the solvent may be toluene, hexane or cyclohexane. Pelton teaches providing an isocyanate in a solvent, preferably toluene (Col. 3 lines 45-46). While toluene is the preferred solvent, those skilled in the art will appreciate that equivalent solvents can be substituted for the toluene (Col. 3 lines 46-48). In other words, toluene may be substituted for other known solvents, and vice versa. Case law holds that it is prima facie obvious to substitute equivalents known for the same purpose. See MPEP 2144.06. In this case, one of ordinary skill in the art at the time of the claimed invention would have found it obvious that the solvent of Knowles may be substituted with an equivalent solvent known in the art, such as the preferable toluene taught by Pelton. Moreover, Pelton teaches a method of improving adhesion of treated polyester cords, the method comprising the steps of: dipping a polyester cord into a liquid solution to make a dipped cord (Col. 3 lines 35-38), the liquid solution of an isocyanate in an organic solvent based (Col. 3 lines 50-53), the solvent being toluene (Col. 3 lines 45-48). In this manner, there is improved adhesion between the rubber compounds and the treated polyester cords at lower than conventional heat set temperatures (Col. 2 lines 25-28). One of ordinary skill in the art at the time of the claimed invention would have found it obvious to further modify Oshima in order to provide an isocyanate in a solvent, preferably toluene, as taught by Pelton so as to  improve adhesion between the rubber compounds and the treated polyester cords at lower than conventional heat set temperatures. 
While modified Oshima does not expressly recite that the dipping is done at a rate sufficient to allow essentially complete penetration of the liquid between the individual cord fibers, or that heating the dipped cords is done with sufficient heat and time to remove a carrier and to allow the individual cord fibers to fuse together under the influence of the isocyanate with the isocyanate penetrating into a certain percentage of the cord thickness to make the treated polyester cord, it is generally known in the art to provide such modifications. 
Imai teaches a method of forming a pretreated polyester cords for tire belts or breakers (Col. 15 lines 6-15), comprising immersing (i.e. dipping) a polyester cord into a liquid solution to make a dipped cord (Fig. 8) (Col. 13 lines 3-7), wherein the liquid solution includes an isocyanate in an organic solvent (Col. 4 lines 24-30; Col. 7 lines 26-33), the solvent being toluene (Col. 7 lines 31-33). Imai further teaches that the space between the cords is impregnated with rubbery material (Col. 6 lines 65-66), which includes the isocyanate and solvent. It is preferable that the impregnation is effected such that a porosity among the cord filaments (i.e. fibers) is not less than 50% in a cross-section of the cord (Col. 6 lines 66-68; Col. 7 lines 1-2). In other words, the rubbery material, including the isocyanate, penetrates into at least 50% of the cord, which falls within and overlaps with the claimed ranges of at least 75 percent, at least 90 percent, and at least 95 percent. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the percent of isocyanate penetration into the cord thickness. Moreover, Imai teaches that conventionally the rubbery material is applied after the cord is formed by twisting the fibers and thereby the rubbery material does not enter inside the cords and only remains at the surface of the cord rather than completely impregnating the spaces among the filaments (i.e. fibers) (Fig. 3) (Col. 7 lines 15-20). However, unlike conventional examples, Imai discloses complete impregnation (i.e. penetration) (Fig 2). Accordingly, because Imai teaches dipping to impregnate (i.e. penetrate) the rubbery material between the individual cord fibers, one of ordinary skill in the art at the time of the claimed invention would also readily recognize that the dipping must be done at a rate sufficient to allow essentially complete penetration of the liquid between the individual cord fibers so as to accomplish this. Imai further teaches heating the dipped cord (Col. 12 lines 1-12). Accordingly, Imai teaches drying the isocyanate-dipped polyester cord, which one of ordinary skill would readily recognize necessarily requires sufficient heat and time to remove the carrier (i.e. organic solvent) as it is being dried. Moreover, Imai teaches that the individual polyester cord fibers are fused together under the influence of the isocyanate, as discussed above, and Imai teaches thermal treatment (i.e. heating) of the dipped cord, thereby one of ordinary skill would readily recognize necessarily requires sufficient heat and time allow the individual cord fibers to fuse together. In this manner, the treated polyester cords have improved fatigue resistance, as well as improved durability performance when used in tires (Col. 1 lines 11-21). One of ordinary skill in the art at the time of the claimed invention would have found it obvious to further modify Oshima in order to provide that the dipping is done at a rate sufficient to allow essentially complete penetration of the liquid between the individual cord fibers, and that heating the dipped cords is done with sufficient heat and time to remove a carrier and to allow the individual cord fibers to fuse together under the influence of the isocyanate with the isocyanate penetrating into a certain percentage of the cord thickness to make the treated polyester cord, so as to improve fatigue resistance and durability performance when used in tires, as taught by Imai. 
Additionally or alternatively to Imai, Funsch teaches treating textile cords formed of thermoplastic fibers, such as polyester, especially cords used in the manufacture of pneumatic tires where the cords are normally coated with an adhesive and hot-stretch, wherein the invention may be advantageously used in connection with other tire cord materials where an increase in flexibility of the cord fabric is necessary, or desirable (Col. 10 lines 54-57). Where a cord-to-rubber bonding agent is applied to a cord made of a multiplicity of very fine filaments, the bonding agent tends to provide a film over the cord and also tends to penetrate into the cord (Col. 10 lines 61-65). The degree of penetration of the adhesive into the cord may vary from a small amount to complete penetration so that each of the filaments is coated (Col. 10 65-67; Col. 11 lines 1). Complete penetration prevents abrading engagement between adjacent filaments and tends to prevent gases from penetrating the cord (Col. 11 lines 3-6). Thermally treating (i.e. heating) the cord prevents the stiffness and brittleness that results from complete penetration, thereby providing the polyester cord with increased flexibility (Col. 11 lines 6-36). In other words, Funsch teaches that it is generally known in the tire art to provide polyester cords that are treated with an adhesive solution that may completely penetrate the cord, which prevents abrading engagement between adjacent filaments and tends to prevent gases from penetrating the cord. Accordingly, complete penetration would be penetration into approximately 100% of the cord thickness, thereby falling within all of the claimed ranges (i.e. at least 75 percent, at least 90 percent, and at least 95 percent). Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the penetration of the isocyanate solution into the cord thickness. One of ordinary skill in the art at the time of the claimed invention would have found it obvious to further modify Oshima in order to provide complete (i.e. 100%) penetration of the adhesive solution containing isocyanate into the thickness of the polyester cord so as to prevent abrading engagement between adjacent filaments and tend to prevent gases from penetrating the cord, as taught by Funsch. 
Additionally or alternatively to Imai and/or Funsch, Durairaj teaches a polyester cord that is very ideal material for use as the reinforcing material in the manufacture of various rubber articles including a tire ([0007]), wherein molecular inter diffusion between the adhesive and substrate (namely the fiber or rubber) is an important factor in the adhesion development of polyester material ([0007]). In other words, penetration of the adhesive solution into the fiber and the fusing of the fibers is important in the adhesion development of polyester material and is essentially a result-effective variable, wherein the amount of penetration of the solution including the isocyanate into the cord thickness is an important factor in the adhesion development of polyester material. One of ordinary skill in the art at the time of the claimed invention would have found it obvious to further modify Oshima in order to provide the appropriate amount of penetration of the isocyanate solution into the polyester cord so as to obtain uniform permeation and diffusion of isocyanate into the fiber, as taught by Durairaj. While Durairaj does not explicitly disclose the value for the amount of penetration of the isocyanate into the fiber, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said amount of penetration. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the amount of penetration of the isocyanate into the cord thickness. 
The examiner notes that the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  A “consisting essentially of” claim occupies a middle ground between closed claims that are written in a “consisting of” format and fully open claims that are drafted in a “comprising” format. For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  If an Applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," Applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.  See MPEP 2111.03 (III). In this case, the phrase “consisting essentially of 15 to 25 percent by weight of an isocyanate in an organic solvent, the solvent being toluene, hexane or cyclohexane” is construed as equivalent to "comprising 15 to 25 percent by weight of an isocyanate in an organic solvent, the solvent being toluene, hexane or cyclohexane” because Applicant has not shown that the introduction of additional steps or components would materially change the characteristics of Applicant’s invention. 

Regarding claim 24, Pelton further teaches disposing an RFL adhesive on at least part of an outer surface thereof of the treated polyester cord (Col. 3 lines 56-57). In this manner, there is improved adhesion between the rubber compounds and the RFL treated polyester cords at lower than conventional heat set temperatures (Col. 2 lines 25-28). One of ordinary skill in the art at the time of the claimed invention would have found it obvious to further modify Oshima in order to provide a step of disposing an RFL adhesive on at least part of an outer surface thereof of the treated polyester cord so as to improve adhesion between the rubber compounds of the belt/breaker and the RFL treated polyester cords at lower than conventional heat set temperatures, as taught by Pelton.
Additionally or alternatively, Imai further teaches that resorcinol-formaldehyde resin (“RFL”) may also be used in the solution or afterwards (Col. 4 lines 40-53; Col. 5 lines 40-55; Col. 12 lines 1-12). In other words, an RFL adhesive may be disposed on at least part of an outer surface thereof of the treated polyester cord. Bonding the impregnated fibers in the cord with an RFL adhesive under heating aids in extremely improving the fatigue resistance (Col. 12 lines 1-9).  One of ordinary skill in the art at the time of the claimed invention would have found it obvious to further modify Oshima in order to provide a step of disposing an RFL adhesive on at least part of an outer surface thereof of the treated polyester cord so as to extremely improving the fatigue resistance of the cords, as taught by Pelton.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
On page 3 of the Remarks, Applicant argues that “Claim 21 is amended to limit the level of isocyanate to 16-25 percent by weight, which does not read on the range in Pelton.” The examiner refers to the detailed rejection above wherein Pelton is no longer relied upon to teach the claimed range, but rather Knowles recites a range that overlaps with the claimed range. 
On page 3 of the Remarks, Applicant argues that “Knowles teaches isocyanate in an organic solvent that is methylene chloride, ethylene dichloride, methyl ethyl ketone or mixtures thereof” and that “Claim 21 requires 16-25 percent by weight isocyanate be in toluene, hexane or cyclohexane solvent.” The examiner again refers to the detailed rejection above, wherein the examiner notes that while Knowles provides possible examples of solvent other than those claimed, Pelton teaches providing an isocyanate in a solvent, preferably toluene (Col. 3 lines 45-46), and while toluene is the preferred solvent, those skilled in the art will appreciate that equivalent solvents can be substituted for the toluene (Col. 3 lines 46-48). In other words, toluene may be substituted for other known solvents, and vice versa. Case law holds that it is prima facie obvious to substitute equivalents known for the same purpose. See MPEP 2144.06. In this case, one of ordinary skill in the art at the time of the claimed invention would have found it obvious that the solvent of Knowles may be substituted with an equivalent solvent known in the art, such as the preferable toluene taught by Pelton. Further, one of ordinary skill in the art at the time of the claimed invention would have found it obvious to further modify Oshima in order to provide an isocyanate in a solvent in toluene, as taught by Pelton, so as to  improve adhesion between the rubber compounds and the treated polyester cords at lower than conventional heat set temperatures, as discussed in the detailed rejection above. 
On pages 3-4 of the Remarks, Applicant argues that “Imai is said to use isocyanate and toluene to pretreat polyester cords for tire belts or breakers” and that “MPEP 2144.05 states that, ‘if [a] reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, [it] might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus.’” Applicant has not expressly recited which claimed range is being referenced here, but the following paragraph on Page 4 of the Remarks again refers to the 15 to 25 percent by weight of isocyanate in organic solvent limitation. Imai is one of three references that may be used in combination or individually to teach that the dipping is done at a rate sufficient to allow essentially complete penetration of the liquid between the individual cord fibers, and that heating the dipped cords is done with sufficient heat and time to remove a carrier and to allow the individual cord fibers to fuse together under the influence of the isocyanate with the isocyanate penetrating into a certain percentage of the cord thickness to make the treated polyester cord. Imai was not relied upon to teach the claimed range of 16 to 25%, Knowles was relied upon to teach the range of the composition. In the event Applicant is referring to the range disclosed by Imai for the amount of penetration being at least 50% of the cord, which falls within and overlaps with the claimed ranges of at least 75 percent, at least 90 percent, and at least 95 percent, the examiner notes again that case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant has not provided any argument or evidence that the disclosed range would result in a composition or characteristics dissimilar to the claimed range, especially given that the claimed range (i.e. at least 75 percent) overlaps with half of the disclosed range (i.e. at least 50%). Moreover, Applicant has not addressed the teachings of Funsch or Durairaj, which were used additionally or alternatively to Imai. 
In response to Applicant's argument on Page 4 of the Remarks that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner refers to the detailed rejection above as to how the references of record teach various advantages as motivation to modify the primary references of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749